internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 4-plr-115711-00 date date parent sub distributing controlled industry ab business a business b business c business d agreement e government agency rules date g date h date i b c d this letter responds to your date request for rulings on certain plr-115711-00 federal_income_tax consequences of a proposed transaction additional information was requested and submitted in a letter dated date the information submitted for consideration is summarized below summary of facts parent is the publicly held parent of a consolidated_group distributing a wholly owned subsidiary of parent conducts business a business b business c and business d all of which are encompassed within industry ab parent also owns all of the outstanding_stock of sub sub was formed on date g and currently constructs and acquires assets used in business b and business c we have received financial information indicating that each of business a and business b as operated by distributing has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years distributing is subject_to regulation by government agency government agency has promulgated new rules relating to industry ab by enacting the rules under the rules business a will remain regulated but business b and business c will be opened to competition the rules order that all competitive businesses operated by distributing be separated from its noncompetitive businesses the rules do not permit such a separation to be effected by a transfer to a subsidiary of distributing on date h distributing and government agency executed agreement e which states how distributing will separate its regulated business from its nonregulated businesses agreement e specifically requires distributing to transfer its business b and business c assets to respective direct subsidiaries of parent by date i as described below distributing proposes to divest itself of business b the divestiture of business c will occur at a later date no later than date i proposed transaction to effect the separation of business b distributing has proposed the following series of steps collectively the proposed transaction i distributing will transfer its business b assets to newly formed controlled in exchange for all of controlled’s stock and the assumption by controlled of the liabilities associated with the business b assets the transfer ii distributing will distribute all of the stock of controlled to parent the distribution and iii controlled will merge with and into sub the merger plr-115711-00 representations the taxpayer has made the following representations regarding the transfer and distribution a the indebtedness owed by controlled to distributing after the distribution of controlled’s stock will not constitute stock_or_securities b no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any other capacity other than that of a shareholder of distributing c the five years of financial information submitted on behalf of distributing is representative of distributing's present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted d the gross assets of the trade_or_business conducted by distributing that will be relied upon to satisfy the active_trade_or_business_requirement of sec_355 of the internal_revenue_code have a fair_market_value in the aggregate that will not be less than five percent of the total fair_market_value of the gross assets of distributing e the five years of financial information submitted on behalf of controlled is representative of controlled's present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted f following the distribution distributing and controlled or its successor will each continue the active_conduct of their respective businesses independently and with their own separate employees except that during a period of transition they plan to share the services of b additionally distributing and controlled or its successor will share the services provided by c as well as the services of d representation f g the gross assets of the trade_or_business conducted by controlled that will be relied upon to satisfy the active_trade_or_business_requirement of sec_355 have a fair_market_value in the aggregate that will not be less than five percent of the total fair_market_value of the gross assets of controlled h the distribution is motivated in whole or substantial part by the corporate business_purpose of separating its regulated and nonregulated businesses as required by the rules i except for the merger there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled or its successor after the proposed transaction plr-115711-00 j there is no plan or intention by either distributing or controlled or its successor directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 k there is no plan or intention to liquidate either distributing or controlled to merge distributing with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the proposed transaction except in the ordinary course of business and except as provided in agreement e l the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject and the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred m distributing did not accumulate its receivables or make an extraordinary payment of its payables in anticipation of the distribution of controlled n no intercorporate debt will exist between distributing and controlled at the time of or after the distribution except for potential debt arising from the shared services referred to above in representation f o immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 of the income_tax regulations as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published in t d p payments made in connection with all continuing transactions if any between distributing and controlled or its successor will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length q no two parties to the proposed transaction are investment companies as defined in sec_368 and iv r the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of either distributing or controlled stock entitled to vote or stock possessing percent or more of the total value of shares of all classes of either distributing or controlled stock s to the best of its knowledge and belief the merger will qualify as a plr-115711-00 reorganization under sec_368 rulings based solely on the facts submitted and representations made we rule as follows on the proposed transaction the transfer and distribution will constitute a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on the transfer sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the transfer sec_1032 controlled’s basis in each of the business b assets received from distributing will equal the basis of such asset in the hands of distributing immediately prior to the transfer sec_362 the holding_period for each asset received by controlled from distributing will include the period during which distributing held such asset sec_1223 no gain_or_loss will be recognized by distributing upon the distribution sec_361 no gain_or_loss will be recognized by and no amounts will be included in the income of parent upon its receipt of controlled stock in the distribution sec_355 the holding_period of the controlled stock received by parent will include the period during which parent held the distributing stock with respect to which the distribution is made provided that such distributing stock is held as a capital_asset on the date of the distribution sec_1223 proper allocation of distributing’s earnings_and_profits will be made under sec_1_312-10 and sec_1_1502-33 caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed concerning i whether the merger qualifies as a reorganization under sec_368 or ii the sec_358 basis allocation with respect to the distribution plr-115711-00 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer affected by the proposed transaction should attach a copy of this ruling letter to such taxpayer’s federal tax_return for the taxable_year in which the proposed transaction is completed under a power_of_attorney on file in this office a copy of this ruling letter is being sent to your authorized representative sincerely associate chief_counsel corporate by stephen p fattman assistant to the chief branch
